Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00561-CV
____________
 
MOID KHAN A/K/A MICHAEL KHAN AND 
TRUCK STOP INVESTMENTS, INC., Appellants
 
V.
 
ALEXANDER OIL COMPANY, Appellees
 

 
On Appeal from County Civil Court
at Law No. 4 
 Harris County, Texas
Trial Court Cause No. 826,418
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 22, 2006.  On November 20, 2006, the
parties filed a joint motion to reverse the trial court=s judgment and enter a take-nothing
judgment.  This court may not enter the type of judgment requested by the
parties.  See Tex. R. App. P. 43.2.
In this situation, the appellate court must reverse the trial court's judgment
and remand the case to the trial court for entry of judgment in accordance with
the parties' settlement agreement. See Tex.
R. App. P. 43.2(d).




Accordingly,
we grant the parties' request to reverse the trial court's judgment, but we
remand the case to the trial court for further action. The judgment is reversed
and the cause remanded to the trial court for entry of judgment in accordance
with the parties' settlement agreement.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.